Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/20. Applicant's election of Group | in the reply filed on 05/13/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, and 26-27are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), further in view of Wakahiro Kawai et al ( U. S. Patent Application: 2004/0112636, here after Kawai).
Claim 10 is rejected. Jin teaches a method of fabricating a film, comprising: dispersing a plurality of conductive particles within a liquefied polymer layer(diluted 
Claim 11 is rejected as Jin teaches dispersing the conductive particles comprises applying a vertical direction magnetic field to the liquefied polymer layer [fig. 1]. 
Claim 13 is rejected as Jin teaches applying the magnetic field to an identical position (can be the entire) of the liquefied polymer layer for a specific reference time (2 minute) [column 5 lines 35-37].
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), Wakahiro Kawai et al (U. S. Patent Application: 2004/0112636, here after Kawai), further in view of Vladimir P. Raksha et al (U. S. Patent Application: 2014/0077485, here after Raksha).
Claim 12 is rejected. Jin teaches applying magnetic field in vertical (perpendicular) direction to polymer layer with a magnet [fig. 1], but does not teach shielding material. Raksha teaches a method of aligning magnetic particles with magnetic field using a magnetic plate (shield material) to only (vertical) portion of magnetic lines passes through the opening [fig. 47, fig. 48, fig. 49, 0153-0154], so the desired magnetic field direction (vertical) obtains. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of Jin, and Kawai where a magnetic plate is used to eliminate not desire direction of magnetic lines ( horizontal), because it helps to prevent disturbing magnetic field in desired direction( vertical).
Claims 1-3, 5-7, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), further in view of Wakahiro Kawai et al ( U. S. Patent Application: 2004/0112636, here after Kawai), and Scott Simpson( U. S. Patent Application: 2008/0311378, here after Simpson).

applying a magnetic field to the plurality of conductive particles included in the liquefied polymer layer and lateral repulsion between the particles[column 3 lines 3-5], which in fact results in dispersion of particles; and
fabricating a solid polymer layer limiting a movement of the plurality of dispersed conductive particles(at least partially) by drying the liquefied polymer layer in which the plurality of conductive particles has been dispersed[column 4 lines 38-49]. Jin also
teaches nonconductive matrix may have adhesive (or may not have it) [column 3 lines 63-64], and surrounds an upper surface and of a lower surface of the plurality of conductive particles [column 4 lines 54-59], and used in combination (laminating) with additional adhesive material such as thermoplastic sheet (NCF) form in both sides (upper and lower parts) of solid polymer layer [column 3 lines 14-31]. Jin teaches applying adhesive layer (sheet) by heat [column 3 lines 28-32], and heat curing the polymer film by heat [column 4 lines 42-54]. Although Jin does not teach simultaneously applying adhesive sheets and also curing the polymer layer, however no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In reTatincloux, 108 USPQ125. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of Jin teaches and applying heat to adhesive layer at same time of curing polymer layer(limit movement of conductive particles), because no 
Claim 3 is rejected as Jin teaches applying magnetic field vertically to the polymer layer [fig. 1].
Claim 5 is rejected as Jin teaches applying the magnetic field to an identical position (can be entire) of the liquefied polymer layer for a specific reference time (2 min) [column 5 lines 35-37].
Claim 6 is rejected as Jin does not teach multilayered structure, also look at fig.1- fig. 3.
Claim 7 is rejected as Jin teaches additional adhesive layers material for establishing permanent adhesive interconnection at the time the medium is placed between components to be electrically interconnected and physically bonded(can apply to both sides of the polymer layer). Such additional adhesive material may be supplied in liquid or in thermoplastic sheet form; in the latter case, heat-and-pressure bonding is
indicated for establishing interconnection [Column 3 lines 23-31]. Jin teaches the film is anisotropic [title].

Claim 22 is rejected. Jin teaches making liquefied polymer layer containing plurality of dispersed conductive particles (magnetic particles, iron based alloy), but does not teach forming it through a gap between a first and a second roller. Simpson teaches a method of making a composite sheet comprising magnetic particles dispersed in polymer matrix and teaches the sheet is formed through a gap between a first and a second roller so the thickness of the sheet is adjusted [0135]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of Jin, Kawai, and Simpson when the liquefied polymer layer (composite layer) is made by through a gap between a first and a second roller, because it helps to adjust the thickness of the composite sheet.
Claims 24-25 are rejected. Specific reference time can be considered as 30 seconds as Jin teaches applying magnetic field for more than (30 seconds) or 2 minutes [column 5 lines 35-37].
Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), Wakahiro Kawai et al (U. S. Patent Application: 2004/0112636, here after Kawai), Scott Simpson (U. S. Patent Application: 2008/0311378, here after Simpson), further in view of Vladimir P. Raksha et al (U. S. Patent Application: 2014/0077485, here after Raksha).
Claim 4 is rejected. Jin teaches applying magnetic field in vertical (perpendicular) direction to polymer layer with a magnet [fig. 1], but does not teach shielding material. Raksha teaches a method of aligning magnetic particles with magnetic field using a 
Claim 9 is rejected for the same reason claim 4 is rejected. With applying plate (shield) and removing unwanted magnetic flux (horizontal) the ratio total number of particles dispersed in polymer material with a magnet and plate will be 55%-88%, because the majority of the magnetic particles align along magnetic field and disperse in liquid polymer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), Wakahiro Kawai et al (U. S. Patent Application: 2004/0112636, here after Kawai), Scott Simpson (U. S. Patent Application: 2008/0311378, here after Simpson), further in view of Rang-Chang Liang et al (U. S. Patent Application: 2010/0101700, here after Liang).
Claim 8 is rejected. Jin teaches forming interconnect lines with the particles that have nonmagnetic, non-conductive core portion and magnetic coating [column 4 lines 4- 7], such as nickel [column last 3 lines]. Jin doesn't teach the core is polymeric material.
Liang teaches making interconnect lines when the particles comprising polymer core and nickel shell (nickel plated polymer particles) [0101]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et al (U. S. Patent: 4737112, here after Jin), Wakahiro Kawai et al (U. S. Patent Application: 2004/0112636, here after Kawai), Scott Simpson (U. S. Patent Application: 2008/0311378, here after Simpson), further in view of Alexander Polykarpov (U. S. Patent Application: 2007/0116910, here after Polykarpov).
Claim 23 is rejected. Jin teaches applying adhesive layer (sheet) on the polymer layer, but does not teach applying adhesive layer via roll coated. Polykarpov applying adhesive layer (sheet) to a polymer composite layer (polymer layer comprising particles) by roll coater so the different layers adhere together [fig. 4, 0102]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of Jin and Kawai when adhesive sheet is bond with polymer composite layer via a roll coater, because it helps the layers bond and laminate together.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/21, with respect to objection to drawing and specification have been fully considered and are persuasive.  The objection to the drawing and the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/07/21, with respect to 35 U.S.C 112 second paragraph have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph of claims 1-13, 21-27 has been withdrawn. 
Applicant's arguments filed 09/07/21 have been fully considered but they are not persuasive. The applicant argument regarding the prior references do not teach dissolving polymer in solvent when polymer content is 7% or more is not persuasive, as Jin teaches dissolving silicone rubber in methyl-ethyl-ketone to dilute it( see claim rejection above), and the amount of the polymer in solvent is result effective variable and has to be optimized.  
Same above statement is valid for the rest of the applicant arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712